Citation Nr: 0315708	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  99-05 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under the provisions of title 38, 
United States Code, Section 1151, for additional disability 
of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran served on active duty from April 1957 until April 
1963.
 
This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 1998 
rating decision of the Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to compensation under 38 
U.S.C.A. § 1151 for above-the-knee amputation, right leg.  
The veteran appealed, and in December 2001, the Board 
remanded the claim for additional development.  The Board has 
determined that the issue is more accurately characterized as 
stated on the cover page of this decision.  

In September 2001, a video conference hearing was held before 
C.W. Symanski, who is the member of the Board rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


FINDING OF FACT

The veteran does not have additional disability of the right 
lower extremity as a result of an injury, or aggravation of 
an injury, attributable to VA hospitalization or medical 
treatment.


CONCLUSION OF LAW

Compensation for additional disability of the right lower 
extremity under 38 U.S.C.A. § 1151 is not established. 38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.800 
(2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a; see also Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003); 
VAOPGCPREC 1-2003 (May 21, 2003).  However, the regulations 
add nothing of substance to the new legislation and the 
Board's consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002).  The appellant was notified in the RO's 
November 1998 decision that the evidence did not show that 
the criteria had been met for compensation under the 
provisions of title 38, United States Code, Section 1151, for 
additional disability of the right lower extremity.  He was 
again notified of the criteria required for compensation in 
the statement of the case (SOC) and in the supplemental 
statements of the case (SSOC's).  The rating decision, the 
SOC and the SSOC's informed the appellant of the evidence 
needed to substantiate his claim.  VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The Board concludes that the appellant 
has been informed of the information and evidence needed to 
substantiate this claim and that VA has complied with its 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA and non-VA medical records.  In 
December 2001, the Board remanded the claim for additional 
development, and VA outpatient treatment reports dated 
between 1994 and 2002 were obtained.  In addition, pursuant 
to the Board's remand, the veteran was afforded a VA 
examination covering the disability in issue, and the report 
of this examination includes a medical opinion that is 
pertinent to the veteran's claim.  In a "statement of 
accredited representative in appealed case" (VA Form 646), 
dated in May 2003, the veteran's representative noted that 
the Board had remanded the claim, and concluded that, 
"Remand directive has now been competed."  In a letter, 
dated in January 2003, the veteran was informed of the VCAA, 
and of the types of evidence which may be probative of his 
claim.  In that letter, he was requested to identify the 
names of all holders of relevant records, as well as their 
addresses and the dates covered by such records.  However, in 
a letter from the veteran received that same month, he 
indicated that there was no additional evidence that needed 
to be associated with the claims files.  Given the foregoing, 
there is no issue as to whether VA has complied with its duty 
to notify the appellant of his duties to obtain evidence, see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and the 
Board finds that there is no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  


II.  Compensation Under 38 U.S.C.A. § 1151

The veteran asserts that he is entitled to compensation for 
additional disability of the right lower extremity, 
specifically for his above-the-knee amputation (AKA), right 
leg, under 38 U.S.C.A. § 1151.  In essence, the veteran 
argues that VA physicians either misdiagnosed or mistreated 
his right great toe disorder, or delayed treatment of his 
right great toe, which resulted in the aggravation of his 
condition and was the proximal cause of the amputation of his 
right leg.  The veteran has raised the issue of whether he 
was scheduled for surgical treatment at the Atlanta VAMC in a 
timely manner, and whether his condition was aggravated 
thereby.  

Title 38, U.S.C. § 1151 provides that where a veteran suffers 
an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, 
medical or surgical treatment, or examination, compensation 
shall be awarded in the same manner as if such disability 
were service connected.  See also 38 C.F.R. § 3.800.  
Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  Those amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  Therefore, as the veteran filed his claim in May 
1998, this claim must be decided under the current, post-
October 1, 1997 version of 38 U.S.C.A. § 1151, as enacted in 
Public Law No. 104-204.  The Board notes that a recent VA 
General Counsel Precedent Opinion has concluded that 38 
U.S.C.A. § 1151 authorizes compensation in claims based on 
acts of omission by VA.  See VAOPCGPREC 5-2001 (Feb. 5, 
2001).  

For compensation under 38 U.S.C.A. § 1151, the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, or 
examination, and not be merely coincidental therewith.  In 
the absence of evidence satisfying this causation 
requirement, the mere fact that aggravation occurred will not 
suffice to make the additional disability or death 
compensable.  38 C.F.R. § 3.358(c)(1)(2).  

A review of the medical evidence dated prior to 1994 shows 
that the veteran's diagnoses included status post right SFA 
(superficial femoral artery) popliteal angioplasty (December 
1992), as well as severe peripheral vascular disease and 
atherosclerotic occlusive vascular disease, right lower 
extremity.  A June 1993 report from the Southeast Alabama 
Medical Center notes that the veteran was admitted for a 
repeat angiography, and that, "He has continued to smoke 
heavily as he has done for many years."  Chronic tobacco 
abuse was also noted.  

VA hospital records covering treatment between September and 
October of 1994 show that the veteran was admitted to the 
Atlanta VA Medical Center (VAMC) on September 6, 1994 with a 
right great toe ulcer that had necrotic tissue.  On September 
12, 1994, he underwent a right femoral popliteal bypass.  The 
veteran tolerated the procedure well, but he continued to 
complain of severe pain in his right great toe.  He was noted 
to have nonhealing ulcers and necrotic tissue on his right 
big toe as well as along the bypass incision.  The findings 
included discoloration and a lack of pulses in the right 
foot.  An October 1, 1994 report contains an assessment 
noting that the veteran was pending possible surgery r/t 
(related to) necrotic toe and poor wound healing in right 
foot with no palpable or Doppler pulses noted.  An October 2, 
1994 "pre-operative note" contains a preoperative diagnosis 
of ischemic right great toe, and notes that the procedure to 
be performed was BKA (below-the-knee amputation) vs. toe 
amputation.  On October 3, 1994, the veteran underwent a 
right below-the-knee amputation.  The veteran's stump became 
infected, and on October 14, 1994, he underwent a revision 
resulting in a right above-the-knee amputation.  

The Board finds that the claim must be denied.  A review of 
the claims files show that there is no medical evidence 
showing that the veteran has the claimed condition as a 
result of VA carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing hospital care and/or medical 
treatment.  In this regard, the claims file does not contain 
a competent opinion linking additional disability of the 
right lower extremity to any VA treatment.  See 38 U.S.C.A. § 
1151; 38 C.F.R. § 3.358; VAOPGCPREC 5-2001.  In fact, the 
only competent opinion of record is found in a VA peripheral 
nerves examination report, dated in February 2003.  This 
report shows that the examiner provided a summary of the 
veteran's case.  The examiner concluded:

After careful review of the C-file and 
medical records from that hospital stay 
(i.e., at the Atlanta VAMC in September 
and October of 1994), it is my opinion 
that there was no negligence, lack of 
skill, error in judgment or similar fault 
on the part of VA.  Unfortunately the 
progression of problems in [the 
veteran's] case is not untypical for 
people with extensive vascular disease.  
Although it is unfortunate I can see no 
evidence of negligent care.

In summary, the only competent opinion of record is 
unfavorable to the veteran's claim.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and it must be denied.  

In reaching this decision the Board considered the 
appellant's arguments in support of his assertion that he has 
additional disability of the right lower extremity as a 
result of VA treatment.  However, the appellant, as a lay 
person untrained in the field of medicine, is not competent 
to offer an opinion on this matter.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence, these arguments do 
not provide a factual predicate upon which compensation may 
be granted.

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim, and that 
compensation under 38 U.S.C.A. § 1151 is not warranted.  As 
such, the Board finds no reasonable basis upon which to 
predicate a grant the benefit sought on appeal.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Compensation for additional disability of the right lower 
extremity under 38 U.S.C.A. § 1151 is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

